United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 8, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10831
                          Summary Calendar


FRANCIS TEJANI KUNDRA,

                                     Petitioner-Appellant,

versus

CYNTHIA FIGUEROA CALHOUN, Dallas County Clerk,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-2511
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Francis Tejani Kundra, Bureau of Immigration and Customs

Enforcement (BICE) detainee # 20661647, appeals the district

court’s denial of his FED. R. CIV. P. 60(b) motion following the

dismissal of his 28 U.S.C. § 1651 petition for writ of mandamus

as frivolous.   Kundra argues that the district court had the

discretion to reopen his case under FED. R. CIV. P. 59(e) and that

the district court erred in not allowing him to file a civil

rights against Calhoun for not filing his state habeas

applications challenging his guilty plea convictions in two

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10831
                                 -2-

separate cases.   The district court did not err in construing

Kundra’s motion as a Rule 60(b) motion because it was filed more

than ten days after the entry of the district court’s judgment

dismissing his mandamus petition.    See Huff v. Int’l

Longshoremen’s Ass’n, Local No. 24, 799 F.2d 1978, 1089-90 (5th

Cir. 1986).   Kundra has not shown that the district court abused

its discretion in denying his Rule 60(b) motion as Kundra did not

make the requisite showing that he was entitled to relief under

Rule 60(b)(1) to (5) and did not show that extraordinary

circumstances existed which warranted relief under Rule 60(b)(6).

Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002); Edwards v.

City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc).

     Kundra’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because it is frivolous, it is dismissed.   See 5th Cir.

R. 42.2.

     APPEAL DISMISSED.